Case 5:19-cv-00036-RWS Document 604 Filed 12/22/20 Page 1 of 6 PageID #: 31830




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

  MAXELL, LTD.,

                       Plaintiff,

  v.                                                      Case No. 5:19-cv-0036-RWS

  APPLE INC.,                                             JURY TRIAL DEMANDED
                       Defendant.

           JOINT MOTION TO PARTIALLY AMEND DOCKET CONTROL ORDER

           Pursuant to the Court’s Order issued on December 1, 2020 resetting Jury selection and trial

 (D.I. 593), Plaintiff Maxell, Ltd. and Defendant Apple Inc. (collectively, the “Parties”) hereby

 jointly move to amend the current Docket Control Order (Dkt. No. 545) in the above-captioned

 matter.

           In the aforementioned Order, the Court directed the Parties

           to promptly meet and confer regarding any remaining pretrial matters to be
           resolved, including a schedule for resolving objections to exhibits and deposition
           designations, or any other necessary modifications to the case schedule by filing a
           jointly proposed motion to amend the docket control order or other motion practice
           as the circumstances might require.

 D.I. 593.

           The parties thus propose and request entry of the following schedule to govern these

 proceedings until the reset trial:
Case 5:19-cv-00036-RWS Document 604 Filed 12/22/20 Page 2 of 6 PageID #: 31831




  Proposed Date                 Event

  3 DAYS after                  Parties to file Motion to Seal Trial Exhibits, if they wish to seal
  conclusion of Trial           any highly confidential exhibits.

                                EXHIBITS: See Order Regarding Exhibits below.
  March 22, 2021                9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder
                                III, Texarkana, Texas.
  Court designated date – not
  flexible without good cause   For planning purposes, parties shall be prepared to start the
  - Motion Required
                                evidentiary phase of trial immediately following jury selection.

  March 22, 2021                9:00 a.m. JURY SELECTION before Judge Robert W.
                                Schroeder III, Texarkana, Texas.
  Court designated date – not
  flexible without good cause
  - Motion Required
  To Be Determined              PRETRIAL CONFERENCE before Judge Robert W.
                                Schroeder III, Texarkana, Texas. (if necessary)
  Court designated date – not
  flexible without good cause   Discuss trial logistics and voir dire procedure. Resolve any
  - Motion Required
                                pending motions or objections.

                                Lead trial counsel must attend the pretrial conference.

  March 4, 2020                 File a Notice of Time Requested for (1) voir dire, (2) opening
                                statements, (3) direct and cross examinations, and (4) closing
  [2.5 weeks before trial]      arguments.

  March 1, 2020                 File pretrial objections.

  [3 weeks before trial]        The parties are ORDERED to meet and confer to resolve any
                                disputes before filing any objection to pretrial disclosures.

  March 1, 2020                 File Amended Joint Final Pretrial Order, Amended Joint
                                Proposed Jury Instructions with citation to authority and
  [3 weeks before trial]        Amended Form of the Verdict for jury trials.

                                Parties shall use the pretrial order form on Judge Schroeder’s
                                website.

                                Proposed Findings of Fact and Conclusions of Law with citation
                                to authority for issues tried to the bench.




                                                     2
Case 5:19-cv-00036-RWS Document 604 Filed 12/22/20 Page 3 of 6 PageID #: 31832




     February 24, 2020          Deadline for Parties to meet and confer regarding remaining
                                pretrial objections.
     [3.5 weeks before trial]
     February 17, 2020          Parties identify exhibits and deposition designations for which
                                they maintain pretrial objections.
     [4.5 weeks before trial]
     February 12, 2020          Notice of Request for Daily Transcript or Real Time
                                Reporting of Court Proceedings due.
     [5 weeks before trial]
                                If a daily transcript or real time reporting of court proceedings is
                                requested for trial or hearings, the party or parties making said
                                request shall file a notice with the Court.

     February 4, 2020           Deadline to File Motions Requesting Leave to Designate
                                Exhibits in Excess of 250.
     [6 weeks before trial]
     February 4, 2020           Exchange Narrowed Pretrial Disclosures (Witness List,
                                Deposition Designations, and Exhibit List). Parties may
     [6 weeks before trial]     withdraw, but not supplement, witnesses, deposition designations,
                                and exhibits from those previously exchanged. Remaining
                                deposition designations and exhibits shall maintain previously
                                exchanged objections.

                                Video and Stenographic Deposition Designation due. Each party
                                who proposes to offer deposition testimony shall serve a
                                disclosure identifying the line and page numbers to be offered.

     January 28, 2020           Parties to complete identification of narrowed issues for trial in
                                accordance with framework to be ordered by the Court.1
     [7 weeks before trial]

           A proposed Docket Control Order is submitted herewith.



 Dated: December 22, 2020

     /s/ Jamie B. Beaber                            /s/ Mark D. Fowler
     Geoff Culbertson                               Harry L. Gillam, Jr.
     Kelly Tidwell                                  Texas Bar No. 07921800
     Patton, Tidwell & Culbertson, LLP              Melissa Richards Smith
     2800 Texas Boulevard (75503)                   Texas Bar No. 24001351
     Post Office Box 5398                           GILLAM & SMITH, LLP

 1
   Once the Court rules on the parties’ dispute as to narrowing the issues for trial, the parties agree
 to meet and confer on a schedule to complete any such case narrowing by January 28, 2020.


                                                     3
Case 5:19-cv-00036-RWS Document 604 Filed 12/22/20 Page 4 of 6 PageID #: 31833




 Texarkana, TX 75505-5398             303 South Washington Avenue
 Telephone: (903) 792-7080            Marshall, TX 75670
 Facsimile: (903) 792-8233            Telephone: (903) 934-8450
 gpc@texarkanalaw.com                 Facsimile: (903) 934-9257
 kbt@texarkanalaw.com                 Email: gil@gillamsmithlaw.com
                                      Email: melissa@gillamsmithlaw.com
 Jamie B. Beaber
 Alan M. Grimaldi                     Mark D. Fowler (Pro Hac Vice)
 Kfir B. Levy                         Brent K. Yamashita
 James A. Fussell, III                Christian Chessman
 Baldine B. Paul                      DLA PIPER LLP (US)
 Tiffany A. Miller                    2000 University Ave.
 Saqib J. Siddiqui                    East Palo Alto, CA 94303-2214
 Bryan C. Nese                        Tel: 650.833.2000
 William J. Barrow                    Fax: 650.833.2001
 Alison T. Gelsleichter
 Clark S. Bakewell                    Sean C. Cunningham (Pro Hac Vice)
 MAYER BROWN LLP                      Erin P. Gibson (Pro Hac Vice)
 1999 K Street, NW                    Kevin Hamilton (Pro Hac Vice)
 Washington, DC 20006                 David R. Knudson (Pro Hac Vice)
 Telephone: (202) 263-3000            DLA PIPER LLP (US)
 Facsimile: (202) 263-3300            401 B Street, Suite 1700
 jbeaber@mayerbrown.com               San Diego, CA 92101
 agrimaldi@mayerbrown.com             Tel: 619.699.2700
 klevy@mayerbrown.com                 Fax: 619.699.2701
 jfussell@mayerbrown.com
 bpaul@mayerbrown.com                 Michael Jay (Pro Hac Vice)
 tmiller@mayerbrown.com               DLA PIPER LLP (US)
 ssiddiqui@mayerbrown.com             2000 Avenue of the Stars, Suite 400
 bnese@mayerbrown.com                 Los Angeles, CA 90067
 wbarrow@mayerbrown.com               Tel: 310.595.3000
 agelsleichter@mayerbrown.com         Fax: 310.595.3300
 cbakewell@mayerbrown.com
                                      Aaron G. Fountain
 Robert G. Pluta                      Zachary Loney
 Amanda Streff Bonner                 DLA PIPER LLP (US)
 MAYER BROWN LLP                      401 Congress Avenue, Suite 2500
 71 S. Wacker Drive                   Austin, Texas 78701-3799
 Chicago, IL 60606                    Tel: 512.457.7000
 (312) 782-0600                       Fax: 512.457.7001
 rpluta@mayerbrown.com
 asbonner@mayerbrown.com              Dawn M. Jenkins
                                      DLA PIPER LLP (US)
 Counsel for Plaintiff Maxell, Ltd.   1000 Louisiana, Suite 2800
                                      Houston, TX 77002-5005
                                      Tel: 713.425.8490



                                       4
Case 5:19-cv-00036-RWS Document 604 Filed 12/22/20 Page 5 of 6 PageID #: 31834




                                     Fax: 713.300.6012
                                     Paul Steadman (Pro Hac Vice)
                                     Stephanie Lim (Pro Hac Vice)
                                     DLA PIPER LLP (US)
                                     444 West Lake Street, Ste. 900
                                     Chicago, IL 60606
                                     Tel: 312.368.4000
                                     Fax: 312.236.7516

                                     Paul Steadman
                                     Stephanie Lim (Pro Hac Vice)
                                     DLA PIPER LLP (US)
                                     444 West Lake Street, Ste. 900
                                     Chicago, IL 60606
                                     Tel: 312.368.4000
                                     Fax: 312.236.7516

                                     Counsel for Defendant Apple Inc.




                                      5
Case 5:19-cv-00036-RWS Document 604 Filed 12/22/20 Page 6 of 6 PageID #: 31835




                                CERTIFICATE OF SERVICE

         The undersigned certifies that all counsel of record who are deemed to have consented to
 electronic service are being served this 22nd day of December, 2020, with a copy of this document
 via the Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                     /s/ Jamie B. Beaber
                                                     Jamie B. Beaber
